DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.

Response to Amendment
Applicant's amendments/arguments filed on March 2, 2022 with respect to amended independent claim 1 has been fully considered. Based on the Applicant's Amendments, the 35 U.S.C. 103 Claim Rejections previously set in the Final Office Action mailed on 12/03/2021 have been withdrawn.

REASONS FOR ALLOWANCE
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, first information on at least one random access (RA) preamble for each system information (SI) request and second information for configuring at least one physical random access channel (PRACH) occasion associated with each synchronization signal (SS) block; selecting an SS block; 
identifying a PRACH occasion corresponding to the selected SS block based on the second information; transmitting, to the base station, the RA preamble in the PRACH occasion, the RA preamble indicating the SI message which the terminal needs to request; and receiving, from the base station, the SI message indicated based on the RA preamble.

Regarding amended independent claim 1, the closest prior art of Lee discloses a method performed by a UE to request system information (SI) using beamforming (Lee, [0084]-[0085], [0088], Fig. 9A, [0094], Fig. 9B, [0100], Fig. 10, [0104]). A random access channel (RACH) preamble is selected to be transmitted in the request for system information. The UE requests a new type of system information referred as on-demand system information (OSI) or minimum system information (MSI). The UE transmits the SI request to a base station (BS) during a request period, where the SI request includes a preamble selected from among the allocated PRACH preamble sets (Lee, Fig. 9A, [0089], [0094] step 905, Fig. 9B, [0100], Fig. 10, [0106], [0111]). Then, the UE receives the requested system information transmitted by the base station via the second beam (S911) based on the RACH preamble (SI request).

Regarding amended independent claim 1, the closest prior art of Kim discloses that RACH resources for the SI request are designated per SS block, where the UE determines the beam direction most suitable for the UE, which is the PSS/SSS/PBCH associated with the beam direction received with the best channel quality (Kim, [0161], [0164]-[0166], [0168]). The UE transmits a PRACH preamble using a specific RACH resource, where a RACH resource is configured for each direction in which PSS/SSS/PBCH signals are transmitted and the UE determines the most suitable direction and PSS/SSS/PBCH signal. The SI request is transmitted by the UE via corresponding time/frequency/preamble resources, where RACH (Kim, Fig. 11, [0161], Fig. 14, [0229]-[0230]). The eNB transmits PRACH resources for the SI to the UE, where the PRACH resource for the SI request received from the eNB (S1110) includes time/frequency/preambles information for the SI request (S1130) which is used to obtain the SI message (S1150). PRACH resources or sequences for on-demand SIBs are reserved by the eNB and indicated to the UE (S1110).

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, first information on at least one random access (RA) preamble for each system information (SI) request and second information for configuring at least one physical random access channel (PRACH) occasion associated with each synchronization signal (SS) block; 
selecting an SS block; 
selecting a RA preamble corresponding to the selected SS block, from the at least one RA preamble for an SI message which the terminal needs to request based on the first information; 
identifying a PRACH occasion corresponding to the selected SS block based on the second information; 
transmitting, to the base station, the RA preamble in the PRACH occasion, the RA preamble indicating the SI message which the terminal needs to request; and 
receiving, from the base station, the SI message indicated based on the RA preamble” as recited in independent claim 1 when considering the claim as a whole. The same rationale applies to independent claims 5, 9 and 13 disclosing similar features as independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473